Name: Commission Regulation (EEC) No 1241/92 of 14 May 1992 amending Regulation (EEC) No 615/92 laying down detailed rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5. 92 Official Journal of the European Communities No L 130/35 COMMISSION REGULATION (EEC) No 1241/92 of 14 May 1992 amending Regulation (EEC) No 615/92 laying down detailed rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 establishing a support system for producers of soya beans, rape seed and colza seed and sunflower seed ('), and in particular Article 7 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following indent is added to the first paragraph of Article 6 of Commission Regulation (EEC) No 61 5/92 (2) : 'or (e) certified seed of the varieties "Bienvenu" and "Jet NeuF for which, before sowing, a cultivation contract was made between the producer and a buyer, who has been given specific approval for this purpose by the Member State's competent authority, to produce a crop the seed of which is destined to produce an oil for a specialist food use.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the eligibility of producers of rape seed or colza seed to receive the direct payments is restricted to produ ­ cers of certain varieties and qualities of seed ; whereas to ensure the continued production of traditional, specialist food-use oils, producers of additional varieties of rape seed and colza seed should be eligible to receive the direct payments ; whereas to protect the continuous quality improvement programme within the Community the production of these varieties shall be strictly controlled ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 17. (2) OJ No L 67, 12. 3 . 1992, p. 11 .